Action to recover damages, actual and punitive, for a criminal assault. The jury returned a verdict for the plaintiff and assessed damages in the sum of fifteen hundred forty-one dollars and sixty-seven cents. The defendant moves for a new trial on the customary grounds. No exceptions to any ruling, or to the charge of the presiding Justice, are presented. The issue was solely one of fact. As usual the defeated party claims that the verdict of the jury was clearly and unmistakably wrong. We should not overlook the truth that the right of trial by jury, and the right to have controverted questions of fact settled by a jury, are fundamental and important rights which should not be lightly overthrown by the interference of the Appellate Court sitting in banc. That court has no moral or legal right to so interfere unless the jury has been swayed by passion or prejudice, or committed error from some other reason, to such an extent that an impartial, intelligent tribunal, sitting as an appellate body, and having before it only the printed record, can truly say that the error of the jury is plain and unmistakable.
*562In the case at bar the jury saw the witnesses and heard the testimony from living lips, giving proper weight, we must assume, to the appearance, age, lack or otherwise, of proper environment and early training of the plaintiff, estimated her mental and moral characteristics in the light of existing circumstances, and believed her unsupported testimony. They also, in like manner, heard the testimony of the defendant and his witnesses, and noted all his claims of inconsistency in the plaintiff’s conduct and story. The result, as we have seen, was favorable to the plaintiff. We áre not to say what our verdict would have been, had we been rendering an initial finding, but rather we are to declare whether the verdict was so clearly and unmistakably wrong that it must be set aside. This we are unable to do after a careful examination of the record. Neither are we inclined to say that the damages are too large when the element of punitive damages is fairly considered. Motion overruled. John B. Pelletier, and Powers & Guild, for plaintiff. L. V. Thibodeau, Shaw & Thornton, and A. S. Crawford, Jr., for defendant.